Opinion by Treat, C. J.: The plaintiffs were clearly entitled to recover the amount of the note from the defendant. By the purchase from John Fredenburgh, they acquired the whole interest in the note, both legal and equitable. The general power of attorney to John Fredenburgh fully authorized him to dispose of the note to the plaintiffs. It is true, that power of attorney did not revoke the authority previously conferred on the defendant. Both were then the agents of Isaac H. Fredenburgh, with full authority to act for him respecting the particular subject matter. The authority was no longer exclusive in the defendant, but was equivalent in both, and subject to be exercised by either. Any act done by either of them, within the scope of his authority, would conclude the other. Nor did the second power of attorney to the defendant take away the authority of John Fredenburgh. It conferred no new or additional authority on the defendant, in relation to this particular transaction. Both were still the agents of Isaac H. Fredenburgh, with full power to act in this matter. Each was authorized, ;by the terms of his instructions, to make such disposition of the note as he should deem best for the interests of his principal. It appears that John Fredenburgh sold the note to the plaintiffs, and, as the sale was binding on the principal, the defendant was thereby precluded from making any other disposition of it. The power of both over the note was then exhausted. Their principal had no longer any interest in the note, to be protected or disposed of by them. The sale was as binding on the defendant, as if it had been effected by him. There was nothing left for him to do, but to deliver the note to the plaintiffs. Admitting that he first acquired the possession of the note, with the assent of the plaintiffs—and the presumption from the whole case is that he did—he was, nevertheless, bound 'to restore it on the purchase by them. It was not shown that he had acquired any interest in the note, or done any act respecting it, which would have justified him in retaining it, as against Isaac H. Fredenburgh. If he could not lawfully withhold it from his principal, he certainly could not from the plaintiffs, who had succeeded to all of the rights of the principal. The judgment of the Circuit Court will be affirmed, with costs. Judgment affirmed.